DETAILED ACTION

The applicant amended claims 2, 3, 11, 14, and 15 in the amendment received on 06-02-2022.

The applicant canceled claims 12 and 13 in the amendment received on 06-02-2022.

The claims 2, 3, 7, 8, 11, 14, and 15 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 2, 3, 7, 8, 11, 14, and 15 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 2, 3, 7, 8, 11, 14, and 15, are based on newly amended matter and are addressed in the rejection below.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 7, 8, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 20190104219 A1) in view of Tonegawa (US 20180088879 A1).

With respect to claim 2, Morita teaches wherein the setting of whether a new destination is registrable with the address book held by the holding unit is set as a detailed setting pertaining to respective protocol for sending data which is generated by using the scanner, (i.e., section 0055 teaches using protocols depending on the type of transmission).

With respect to claim 3, Morita teaches wherein the setting of whether a new destination is registrable with the address book is set via a Web browser operating in an external apparatus on a network, (i.e., section 0065 teaches external authentication).

With respect to claim 7, Morita teaches wherein the plurality of transmission functions include at least any of e-mail, fax, Server Message Block (SMB), File Transfer Protocol (FTP), Web-based Distributed Authoring and Versioning (WebDAV), and transmission to a cloud storage service, (i.e., section 0002 teaches email ).

With respect to claim 8, Morita teaches the services manage different respective address book, (i.e., section 0037 teaches a destination
management module as part of every device; each device having respective address books).  Morita discloses the claimed subject matter as discussed above except cloud services.  However, Tonegawa teaches cloud services, (i.e., section 0001 teaches using cloud services) in order to send an image file from the image forming apparatus using a cloud service(abstract).  Therefore, based on Morita in view of Tonegawa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Tonegawa to the system of Morita in order to send an image file from the image forming apparatus using a cloud service.

With respect to claim 11, Morita teaches a storage; a scanner; a network communicator; a display; at least one memory storing instructions, and at least one processor for executing the instructions, (i.e., section 0037 teaches scanner unit; display; section 0034 teaches memory or storage, network connection and processor see fig. 1). Morita teaches hold an address book in the storage, (i.e., section 0035 teaches a storage unit to store amongs other things fig. 6 which is the address book).  Morita teaches provide, to the display of the image forming apparatus, a registration screen for registering a destination to be used to send data which is generated by using the scanner, wherein the registration screen includes a plurality of candidates to be a registration destination, (i.e., section 0050 teaches a registration button on a gui; section 0047 teaches an address book of candidates). Morita teaches receive a selection of the registration destination via the registration screen, (i.e., section 0050 teaches a registration button on a gui). Morita teaches perform registration processing to register the destination with the registration destination corresponding to the received selection by using an interface of the registration destination, wherein the plurality of candidates includes candidates corresponding, respectively, to a plurality of services with which the image forming apparatus communicates using the network communicator, (i.e., section 0044 teaches providing a registration screen to add a new destination). Morita discloses the claimed subject matter as discussed above except cloud services; manage a setting of whether a new destination is registerable with the address book in the storage; wherein , in a case where the managed setting indicates that the new destination is not registrable with the address book in the storage, the plurality of candidates on the registration screen does not include information related to the address book in the storage; wherein in a case where the managed settings indicates that the new destination is registrable with the address book in the storage, the plurality of candidates on the registration screen includes information related to the address book in the storage dress book -4-in the storage, the plurality of candidates on the registration screen includes information related to the address book in the storage.  However, Tonegawa teaches cloud services, (i.e., section 0001 teaches using cloud services).  Tonegawa teaches manage a setting of whether a new destination is registerable with the address book in the storage; wherein , in a case where the managed setting indicates that the new destination is not registrable with the address book in the storage, the plurality of candidates on the registration screen does not include information related to the address book in the storage, (i.e., section 0077 teaches determining if users has permission to use could services including address book; section 0079 teaches determining if a user has permissions; section 0053 teaches editing the address book; section 0085 teaches displaying based on authentication ).  Tonegawa teaches wherein in a case where the managed settings indicates that the new destination is registrable with the address book in the storage, the plurality of candidates on the registration screen includes information related to the address book in the storage dress book -4-in the storage, the plurality of candidates on the registration screen includes information related to the address book in the storage, (i.e., section 0077 teaches determining if users has permission to use could services including address book; section 0079 teaches determining if a user has permissions; section 0053 teaches editing the address book; section 0085 teaches displaying based on authentication) in order to send an image file from the image forming apparatus using a cloud service(abstract).  Therefore, based on Morita in view of Tonegawa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Tonegawa to the system of Morita in order to send an image file from the image forming apparatus using a cloud service.    

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 11 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 11 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel Mesa
Examiner, Art Unit 2447                                                                                                                                                                                                        

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447